DETAILED ACTION
Response to Amendment
Claims 1 and 6 are pending. Claims 1 and 6 are amended. Claims 2-5, 7 and 8 are cancelled. 
Response to Arguments
Applicant’s arguments, see page 5, filed 19 January, 2022, with respect to the objection to claim 6, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to claim 6 has been withdrawn. 
Applicant’s arguments, see page 5, filed 19 January, 2022, with respect to the non-statutory double patenting rejections of claims 1 and 4-8, along with accompanying amendments and terminal disclaimer received on the same date, have been fully considered and are persuasive.  The non-statutory double patenting rejections of claims 1 and 6 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments, amendments, and terminal disclaimer were persuasive. The closest art has been cited in the allowance for 15/681650 and 14/338417. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims and/or does not predate this application:

US 20130003829 A1: The tree may be designed according to a design constraint, for example, to reduce an average time for determining entropy-slice header location, to bound a worst-case time required for determining entropy-slice header location, to signal a preferred 

US 20130003864 A1: Syntax elements that indicate a constraint on frame reordering latency can be signaled in various ways, depending on implementation. The syntax elements can be signaled as part of a sequence parameter set ("SPS"), picture parameter set ("PPS"), or other element of the bitstream, signaled as part of SEI messages, VUI messages or other metadata, or signaled in some other way. In any of the implementations, a syntax element indicating a constraint value can be encoded using unsigned exponential-Golomb coding, some other form of entropy coding, or fixed length coding, then signaled. A decoder performs corresponding decoding after receiving the syntax element.

US 10728521 B2: [does not predate] Parameters that remain unchanged through a coded video sequence may be included in a sequence parameter set. In addition to the parameters that may be needed by the decoding process, the sequence parameter set may optionally contain video usability information (VUI), which includes parameters that may be important for buffering, picture output timing, rendering, and resource reservation. In HEVC a sequence parameter set RBSP includes parameters that can be referred to by one or more picture parameter set RBSPs or one or more SEI NAL units containing a buffering period SEI message. A picture parameter set contains such parameters that are likely to be unchanged in several coded pictures. A picture parameter set RBSP may include parameters that can be referred to by the coded slice NAL units of one or more coded pictures. First, tile boundaries (regardless of whether motion constraints are applied) break in-picture prediction. For example, intra 

US 9979974 B2: In the method and apparatus for decoding a multi-layer video signal according to the present invention, when a value of the layer filter flag is 1, a constraint that the loop filter is not applied to the tile boundary of the current picture is applied, when a value of the layer filter flag is 0, a constraint that the loop filter is not applied to the tile boundary of the current picture is not applied.

US 9967576 B2: The up-sampled lower layer offset may be acquired from a bit stream. For example, the up-sampled lower layer offset may be acquired from at least one of a video parameter set, a sequence parameter set, a picture parameter set, or a slice header. For example, when the value of the layer filter flag is 1, the constraint that a loop filter is not applied to a tile boundary of all pictures belonging to i.sup.th layer is applied.

US 9578328 B2: A tile column may be defined as a rectangular region of CTBs having a height equal to the height of the picture and a width specified by syntax elements in a picture parameter set (PPS). In addition, a tile row may be defined as a rectangular region of CTBs having a height specified by syntax elements in a PPS picture parameter set and a width equal to the width of the picture. Tile boundaries, similarly to slice boundaries, break parse and prediction dependences so that a tile can be processed independently, but the in-loop filters 

“Overview of the High Efficiency Video Coding (HEVC) Standard” Dec, 2012 [does not predate]: This means that prediction within the picture (e.g., intrapicture spatial signal prediction or prediction of motion vectors) is not performed across slice boundaries. Some information from other slices may, however, be needed to apply the in-loop filtering across slice boundaries. Each slice can be coded using different coding types as follows.

“Overview of HEVC High-Level Syntax and Reference Picture Management” Dec, 2012 [does not predate]: HEVC includes four different picture partitioning schemes, namely regular slices, dependent slices, tiles, and wavefront parallel processing (WPP), which may be applied for MTU size matching, parallel processing, and reduced end-to-end delay. Regular slices are similar as in H.264/AVC. Each regular slice is encapsulated in its own NAL unit, and in-picture prediction (intrasample prediction, motion information prediction, coding mode prediction) and entropy coding dependency across slice boundaries are disabled. Thus a regular slice can be reconstructed independently from other regular slices within the same picture (though there may still be interdependencies due to loop filtering operations)

“Coding Structures” 2015 [does not predate] Tiles allow for the definition of additional horizontal and vertical scan boundaries within a picture. Each area that is framed by such boundaries is called a tile. The boundaries modify the scan order of the CTUs in the picture. They further break prediction dependencies as intra prediction as well as motion vector prediction are disabled across the tile boundaries. Tiles are processed in tile raster scan order. .

    PNG
    media_image1.png
    680
    392
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661